DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/204,386, filed on 29 November 2018.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No. 11,157,105. This is a statutory double patenting rejection.

Instant Application (17/509,803)
U.S. Patent No. 11,157,105
1. A display apparatus comprising:
1. A display apparatus comprising:
a substrate comprising a display area and a non-display area adjacent to the display area;
a substrate comprising a display area and a non-display area adjacent to the display area;
a plurality of signal lines disposed on the substrate;
a plurality of signal lines disposed on the substrate;
a display element layer disposed on the plurality of signal lines and disposed on the display area;
a display element layer disposed on the plurality of signal lines and disposed on the display area;
a plurality of first pads electrically connected to the plurality of signal lines and disposed on the non-display area; and
a plurality of first pads electrically connected to the plurality of signal lines and disposed on the non-display area; and
an insulating layer disposed on the display element layer and defined a first groove pattern extended in a first direction and disposed on the non-display area;
an insulating layer disposed on the display element layer and defined a first groove pattern extended in a first direction and disposed on the non-display area;
wherein the plurality of first pads comprises a plurality of first central pads and a plurality of first outer pads spaced apart from the plurality of first central pads in the first direction, and
wherein the plurality of first pads comprises a plurality of first central pads and a plurality of first outer pads spaced apart from the plurality of first central pads in the first direction, and
wherein the plurality of first central pads overlaps the first groove pattern in a second direction intersecting the first direction and the plurality of first outer pads is non-overlapping the first groove pattern in the second direction.
wherein the plurality of first central pads overlaps the first groove pattern in a second direction intersecting the first direction and the plurality of first outer pads is non-overlapping the first groove pattern in the second direction.




Instant Application (17/509,803)
U.S. Patent No. 11,157,105
14. A display apparatus comprising:
14. A display apparatus comprising:
a substrate comprising a display area and a non-display area adjacent to the display area;
a substrate comprising a display area and a non-display area adjacent to the display area;
a plurality of signal lines disposed on the substrate;
a plurality of signal lines disposed on the substrate;
a display element layer disposed on the plurality of signal lines and disposed on the display area;
a display element layer disposed on the plurality of signal lines and disposed on the display area;
a plurality of first pads disposed on the display element layer and disposed on the non-display area;
a plurality of first pads disposed on the display element layer and disposed on the non-display area;
an intermediate insulation layer disposed between the plurality of signal lines and the display element layer and defined a first opening exposing the plurality of first pads; and
an intermediate insulation layer disposed between the plurality of signal lines and the display element layer and defined a first opening exposing the plurality of first pads; and
an insulation layer disposed on the display element layer and defined a first groove pattern extended in a first direction and disposed on the non-display area;
an insulation layer disposed on the display element layer and defined a first groove pattern extended in a first direction and disposed on the non-display area;
wherein the plurality of first pads comprises a plurality of first central pads and a plurality of first outer pads spaced apart from the plurality of first central pads in the first direction,
wherein the plurality of first pads comprises a plurality of first central pads and a plurality of first outer pads spaced apart from the plurality of first central pads in the first direction,
wherein the first groove pattern is defined only between an area where the first central pads are disposed and the display area, and
wherein the first groove pattern is defined only between an area where the first central pads are disposed and the display area, and
wherein an area between an area where the first outer pads are disposed and the display area is completely covered by the insulation layer.
wherein an area between an area where the first outer pads are disposed and the display area is completely covered by the insulation layer.


As shown above, the independent claims 1 and 14 are exactly the same in the instant application as in U.S. Patent No. 11,157,105. In addition, the dependent claims are exactly the same, word for word, in the instant application and the granted patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2014/0367658 by Kwak teaches the wiring pads connected to wiring lines in the non-display area with recess patterns formed between the wiring lines (Figures 1-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691